Citation Nr: 0302699	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  92-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, currently rated as 60 percent disabling.

2.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  
In July 1993, the Board remanded the case to the RO for 
additional evidentiary development and adjudication.  The 
case was returned to the Board and in November 1994 the case 
was again remanded to the RO for additional evidentiary 
development and adjudication.  The RO returned the case to 
the Board and in June 1999, the case was remanded for 
additional evidentiary development and adjudication.  The 
case has been returned to the Board for further 
consideration.

The Board's June 1999 remand returned the issues of 
entitlement to service connection for peptic ulcer disease 
and entitlement to a total disability rating due to 
individual unemployability to the RO.  A rating decision in 
March 2001 granted service connection for recurrent gastric 
ulcerations.  This was a grant of the benefit sought.  
Additionally, that decision also granted a 100 percent 
disability rating for a service connected disability.  Since 
the benefit sought has been granted, i.e. a 100 percent 
disability rating, there is no need to further consider the 
issue of entitlement to a total disability rating due to 
individual unemployability.  Accordingly, these issues will 
not be considered further. 

The veteran presented videoconference hearing testimony 
before the undersigned at a December 1998 hearing.  A 
transcript of that hearing has been associated with the 
record on appeal.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Prior to June 1996, The veteran had significant diabetes 
with periods when it is not well controlled and with mild 
diabetic neuropathy.  

3.  Prior to June 1996, the veteran did not have hypoglycemic 
reactions and ketoacidosis, or diabetic retinopathy or 
pruritus ani.  

4.  From June 1996, the veteran had a requirement for insulin 
more than once per day and complications from the diabetes 
that if rated separately would be a compensable disability.  

5.  Pancreatitis was not present during service and is not 
related to service.

6.  Pancreatitis was related to alcohol use/abuse or 
hypertriglyceridemia, and not caused or aggravated by 
diabetes.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
diabetes mellitus prior to June 6, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1995); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7 
(2002).

2.  The criteria for a 100 percent disability rating for 
diabetes mellitus from June 6, 1996, are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.7, 4.119, Diagnostic Code 7913 (2002).

3.  Pancreatitis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records do not show that the veteran was 
diagnosed with pancreatitis or treated for it.  At discharge 
from service, the endocrine system, and abdomen and viscera 
were normal.

The veteran was hospitalized in a service hospital in January 
1990 for recurrent pancreatitis secondary to ethanol abuse 
and/or hypertriglyceridemia, and diabetes stable this 
admission.  The veteran had a history of non insulin 
dependent diabetes and increased alcohol use during the 
holidays.  The etiology of the pancreatitis was most likely 
alcohol abuse and hypertriglyceridemia may also have been a 
cause.  

The veteran was hospitalized in a service hospital in August 
1990 for recurrent pancreatitis due to hypertriglyceridemia 
with probable contribution from alcohol ingestion, and 
diabetes mellitus uncontrolled on admission and improved with 
therapy.  The veteran had a prior history of binge alcohol 
abuse and the weekend prior to admission he had used alcohol.  
Medications included Micronase.  The discharge summary 
indicates the hypertriglyceridemia was the most likely 
etiology of the pancreatitis.  The summary also indicates 
that it was felt that the hypertriglyceridemia on admission 
was due to uncontrolled diabetes.  

The veteran was hospitalized in a service hospital in May 
1991.  The veteran had been drinking more recently.  
Medications included Micronase.  The discharge diagnoses 
included chronic relapsing pancreatitis and type II diabetes.  

The veteran was hospitalized in a service hospital in July 
1991.  The diagnoses included resolving pancreatitis and 
diabetes good control.  The examination of the extremities 
showed normal motor, deep tendon reflexes, and sensory.  
Alcohol dependence was shown as a primary problem. 

The veteran was hospitalized in a service hospital in October 
1991.  The veteran was noted with a history of pancreatitis 
due to alcohol abuse.  It was noted that the veteran was to 
continue on insulin for the present.  The extremities were 
neurologically intact.  The discharge diagnoses were 
pancreatitis secondary to hypertriglyceridemia and diabetes 
mellitus poor control.

The veteran was hospitalized in a service hospital in 
February 1993.  The chief complaints at admission were 
diabetes out of control and exacerbation of chronic 
pancreatitis.  Neurologically the veteran was intact except 
for a stocking-glove sensory deficit.  The discharge 
diagnoses were diabetes well controlled and exacerbation of 
pancreatitis resolving.

The veteran received a VA visual examination in September 
1993.  The diagnoses included bilateral background diabetic 
retinopathy.  He also received a VA intestines examination in 
September 1993.  The history notes he had had episodes of 
pancreatitis since 1989.  The diagnoses included recurrent 
pancreatitis and diabetes mellitus. 

The veteran was hospitalized in a service hospital in 
February and March 1994 for exacerbation of chronic 
pancreatitis.  The veteran was noted to have a history of 
pancreatitis secondary to alcoholism and insulin dependent 
diabetes.  The discharge diagnoses were exacerbation of 
chronic pancreatitis and insulin dependent diabetes out of 
control.  

The veteran was hospitalized in a service hospital in March 
1994 for exacerbation of pancreatitis, diabetes out of 
control, and hypertriglyceridemia.  Neurologically the 
veteran was intact.  The discharge diagnoses were chronic 
pancreatitis and insulin dependent diabetes.  

The veteran was hospitalized in a private hospital in July 
1994.  The diagnoses included diabetes mellitus and 
hypertriglyceridemia.  The veteran had insulin injections in 
the morning and evening.  Deep tendon reflexes in the 
extremities were 2+ bilaterally.  Diabetes was well 
controlled throughout the hospitalization.  The assessment 
included diabetes mellitus which was insulin requiring.  A 
consultation indicates the veteran had a history of 
pancreatitis due to probable alcoholism with secondary 
diabetes mellitus.  

The veteran also received outpatient treatment at a service 
hospital throughout the 1990's.  In October 1994, he was 
assessed with well controlled diabetes and in November 1994 
he did not have diabetic retinopathy.  In July 1995 he was 
noted with mild hypertensive retinopathy.  There were no 
signs of diabetic retinopathy.  In November 1996 he was noted 
with diabetic neuropathy.  He was on insulin twice per day.  
In January 1999 the veteran was noted with a history of 
pancreatitis since 1987 due to alcohol.

The veteran received VA outpatient treatment.  In January 
1995 he was assessed with uncontrolled diabetes mellitus.  
Insulin was increased.  In October 1995 he was assessed with 
diabetes mellitus with questionable control and neuropathy 
pain.  In May 1996, August 1996, November 1996, and February 
1997 the veteran was assessed with diabetes mellitus and 
painful neuropathy.  A February 1997 electromyogram/nerve 
conduction velocity study shows electrophysiologic findings 
indicative of neuropathy in the lower extremities.  In April 
1997 there was no diabetic retinopathy.  In May 1997 there 
was glove/stocking distribution pinprick loss.  Vibration was 
intact.  In January 1999 the veteran complained of needle 
pain in the feet and legs.  Deep tendon reflexes were 
conserved.  There was decreased muscle tone in the bilateral 
thighs and calves.  Motor strength was 4/5 in the lower 
extremity and normal in the upper extremities.  There was 
burning pain in the thighs.  The assessment was diabetes 
mellitus well controlled.  The clinician indicated that the 
mild decrease in muscle mass could be due to lack of 
exercise.  

In April 1995, the veteran underwent a VA examination.  
Neither old records or the claims file were available.  The 
veteran gave a history of recurrent problems since discharge.  
The veteran was on insulin.  The diagnoses included recurrent 
pancreatitis documented since discharge and insulin dependent 
diabetes.  

The veteran was evaluated for chronic pancreatitis in 
September 1997.  The examiner indicated that the veteran's 
difficulties were of uncertain etiology but would be most 
consistent with chronic pancreatitis.  The initial etiology 
of the pancreatitis was unclear but ethanol appeared to have 
played a role.  On physical examination, deep tendon reflexes 
were full and symmetrical and there were no focal deficits.  

The veteran received examinations in October 1997.  At the 
diabetes examination the veteran gave a history of having his 
first attack of pancreatitis in 1986.  The veteran was taking 
insulin morning and evening.  He had frequent attacks of 
ketoacidosis but hypoglycemic reactions were very seldom.  He 
was on a restricted diet.  He had vascular and nerve 
deficiency of both feet, and diabetic retinopathy. He did not 
have anal pruritus.  The diagnoses included insulin dependent 
diabetes mellitus.  The eye examination indicated there was 
no diabetic retinopathy.  

The veteran presented testimony before the undersigned at a 
videoconference hearing in December 1998.  He testified that 
he began receiving treatment for pancreatitis in 1985 in 
service.  He indicated the pancreatitis was not part of his 
medical discharge.  The veteran testified that he took 
insulin morning and evening.  He also indicated that he had 
problems when his blood sugar dropped.  He testified that he 
had painful neuropathy, retinopathy, and hypoglycemia.  

The veteran received a VA examination in August 1999.  The 
examiner noted that the veteran's recent situation was not 
known.  The veteran indicated that between 1985 and 1998 he 
was evaluated for his pancreatitis.  He later indicated that 
pancreatitis was diagnosed in 1997.  He claimed he had 
occasional ketoacidosis and hypoglycemia.  He was on insulin 
twice per day.  The diagnoses included insulin dependent 
diabetes mellitus since 1987 on insulin since 1991, diabetic 
retinopathy and neuropathy, and recurrent pancreatitis.  The 
examiner indicated the pancreatitis was most probably related 
to the intake of alcohol and not due to gastric problems

The veteran received a VA examination in September 2002.  The 
veteran claimed he developed abdominal pain in 1986 while in 
service and was diagnosed with pancreatitis.  The veteran 
also claimed he saw his physicians on average every three 
months for follow up for diabetes.  He also claimed that in 
1995 he began having numbness in his extremities and was 
diagnosed with peripheral neuropathy.  He claimed he was 
placed on restriction of activities and took insulin morning 
and evening.  The veteran did not have diabetic retinopathy.  
There was decreased pinprick sensation distally in the lower 
extremities and the hands.  Motor appeared satisfactory.  The 
diagnoses included chronic pancreatitis and diabetes 
mellitus.  The examiner opined that the pancreatitis was most 
likely secondary to the history of alcohol ingestion and also 
to hypertriglyceridemia.  There was no relationship between 
the pancreatitis and the service connected disabilities.  The 
examiner also indicated that there was no documentation of 
symptoms or treatment for pancreatitis during service and 
that it was not at least as likely as not that the veteran 
had pancreatitis in service.  The examiner further indicated 
that the veteran's diabetes was at least as likely as not 
related to his pancreatitis.  The examiner could not find 
evidence of ketoacidosis or hypoglycemic reactions. 

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
January 1992 statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  At the 
veteran's hearing before the undersigned, he was asked if 
there were records available that were not included in his 
claims file.  The veteran's service medical records, and 
service facility and VA treatment records have been obtained.  
The veteran has received VA examinations.  The veteran has 
not identified additional relevant evidence of probative 
value to this claim that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002). 

Diabetes mellitus

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Under the criteria of Diagnostic Code 7913 in effect at the 
time the veteran initiated his claim, a 10 percent disability 
rating is appropriate where diabetes mellitus is mild, 
controlled by restricted diet, without insulin, and without 
impairment of health, vigor, or activity.  A 20 percent 
rating is appropriate for moderate disability with a moderate 
insulin or oral hypoglycemic agent requirement, and 
restricted diet.  A 40 percent disability rating is 
appropriate for moderately severe diabetes mellitus.  A 60 
percent rating is appropriate for severe diabetes mellitus 
with episodes of ketoacidosis or hypoglycemic reactions, 
considerable loss or weight and strength, and with mild 
complications such as pruritus ani, mild vascular deficiency, 
or beginning diabetic ocular disturbance.  A 100 percent 
rating is appropriate for pronounced and uncontrolled 
diabetes mellitus with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and restriction of 
activities, progressive loss of weight and strength, or 
severe complications.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).

Effective June 6, 1996, the rating criteria for the endocrine 
system were revised.  61 Fed.Reg. 20,440 (1996).  Under the 
provisions of Diagnostic Code 7913 for diabetes mellitus, a 
100 percent rating is warranted where there is a requirement 
for more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent rating is 
warranted where there is a requirement for insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent rating is 
appropriate where there is a requirement for insulin, 
restricted diet, and regulation of activities.  A 20 percent 
rating is warranted where there is a requirement for insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 10 percent rating is appropriate where 
the diabetes is manageable by restricted diet only.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2002).

The veteran is entitled to have his claim evaluated under 
both the old and the new rating criteria, and have to 
criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, both the old 
and the new criteria will be considered.  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
whether the old criteria or the new criteria from their June 
1996 effective date are more favorable to the veteran.  

The veteran's diabetes is rated as 60 percent disabling.  At 
the time the veteran was hospitalized in August 1990, his 
diabetes was uncontrolled but improved with therapy.  
However, he was not on insulin.  At the time he was 
hospitalized in October 1991, the veteran was noted with poor 
control of his diabetes and he was to continue on insulin.  
The veteran was hospitalized in February 1993 and it was 
noted that his diabetes was out of control but well 
controlled on discharge.  In early 1994 the veteran was 
hospitalized on two occasions with his diabetes being out of 
control and in August 1994 he was noted with recent poor 
control of his diabetes.  Additionally, in January 1995 his 
diabetes was uncontrolled and in October 1995 there was 
questionable control of the diabetes.  However, in December 
1992 and October 1994 the diabetes was under good control and 
at many other times, the veteran was simply assessed with 
diabetes.  Therefore, the diabetes was significant but not 
completely uncontrolled.

The veteran claimed that he had episodes of ketoacidosis or 
hypoglycemic reactions and at the VA examinations in August 
1999 and September 2002, he claimed hypoglycemic reactions 
and ketoacidosis.  However, this is not supported by the 
medical evidence in the claims file and as a lay person, he 
is not competent to render medical diagnoses.  Espiritu v. 
Derwinski, 2Vet. App. 492 (1992).  The examiner at the 
September 2002 VA examination could find no evidence of 
ketoacidosis or hypoglycemic reactions in the medical 
records.  Therefore, the medical evidence does not show 
ketoacidosis or hypoglycemic reactions.  

The veteran claims he has vision changes due to his diabetes.  
However, as a lay person, he is not competent to render a 
medical opinion or diagnoses.  Espiritu v. Derwinski, 2Vet. 
App. 492 (1992).  In September 1993, he was assessed with 
diabetic retinopathy.  However, medical records show that 
October 1991, December 1992, November 1994, and July 1995 
show he was either assessed with hypertensive retinopathy or 
it was noted that he did not have diabetic retinopathy.  
Accordingly, the veteran does not have diabetic ocular 
disturbances.  There was no evidence of pruritus ani in the 
medical records and at the October 1997 VA examination it was 
specifically noted that he did not have pruritus ani.   

The veteran has significant diabetes and there are periods 
when it is not well controlled.  However, he does not have 
documented hypoglycemic reactions and ketoacidosis, or 
diabetic retinopathy or pruritus ani.  Therefore, the 
veteran's diabetes most closely approximates the requirements 
for severe diabetes with mild complications which is a 60 
percent rating.  This is consistent with the disability 
rating currently assigned.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1995); 38 C.F.R. § 4.7 (2002).

New rating criteria became effective in June 1996.  The 
veteran was first noted to be on insulin two times per day in 
July 1994.  At his hearing before the undersigned, the 
veteran testified that he used insulin morning and evening.  
Therefore, insulin was required more than once per day.  

As noted above, the evidence does not show hypoglycemic 
reactions and ketoacidosis.  Additionally, evidence 
subsequent to June 1996 does not show at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider due to the diabetes.  

The medical evidence does show diabetic neuropathy.  VA 
treatment records beginning in May 1996 note the veteran had 
painful neuropathy.  Additionally, in February 1997 there 
were electrophysiology findings of neuropathy in the lower 
extremities and in May 1997 the veteran had a stocking/glove 
distribution pinprick loss.  Additionally, in January 1999 he 
was noted with slightly decreased muscle strength in the 
lower extremities.  He also had decreased pinprick sensation 
distally in the lower extremities and the hands at the 
September 2002 VA examination.  The veteran is not separately 
rated for the neurologic complications of his diabetes.  
Under the Rating Schedule, where disability of the peripheral 
nerves is sensory, the disability is mild to at most 
moderate.  The medical evidence does not specifically 
identify the nerves involved.  However, it is noted that the 
minimum rating for paralysis of the median, ulnar, external 
popliteal, and posterior tibial nerves is at least a 10 
percent rating.  Therefore, the veteran's diabetic neuropathy 
would be compensable if rated separately.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8516, 8521, 8525 (2002).

The veteran has a requirement for insulin more than once per 
day.  While he does not have hypoglycemic reactions and 
ketoacidosis, or at least three hospitalizations per year or 
weekly visits to a diabetic care provider, he does have 
complications from the diabetes that if rated separately 
would be a compensable disability.  Accordingly, with 
application of the benefit of the doubt, the veteran's 
diabetes is a 100 percent disability rating under the revised 
rating criteria.  38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2002). 

The preponderance of the evidence is against the veteran's 
claim for an increased rating for diabetes mellitus prior to 
June 6, 1996.  However, on and subsequent to June 6, 1996, 
the evidence supports granting a 100 percent disability 
rating for diabetes mellitus.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5110, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.119, Diagnostic Code 
7913 (2002).

Pancreatitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002).  

The veteran testified at his hearing before the undersigned 
that he was diagnosed and treated for pancreatitis while in 
service.  However, this is not supported by the service 
medical records.  At discharge from service, the endocrine 
system, and abdomen and viscera were normal.  Additionally, 
the examiner at the September 2002 VA examination indicated 
that there was no documentation of pancreatitis during 
service and it was not likely that the veteran had 
pancreatitis in service.  The medical evidence indicates that 
the pancreatitis is related to alcohol use/abuse or 
hypertriglyceridemia.  Service connection for 
hypertriglyceridemia was denied in the Board's June 1999 
decision.  Accordingly, pancreatitis was not present during 
service and is not related to service.  38 C.F.R. § 3.303 
(2002).

The veteran has essentially claimed that his pancreatitis has 
been caused by his diabetes.  However, as noted above, the 
medical evidence indicates that the pancreatitis was related 
to alcohol use/abuse or hypertriglyceridemia.  Service 
connection for hypertriglyceridemia was denied in the Board's 
June 1999 decision.  In September 1997, the veteran's chronic 
pancreatitis was evaluated and it was noted that ethanol 
appeared to have played a role in the pancreatitis.  The 
examiner at the September 2002 VA examination did indicate 
that the veteran's diabetes was at least as not related to 
pancreatitis.  However, the examiner indicated that there was 
no relationship between the service connected disabilities 
and pancreatitis.  The examiner also indicated that the 
pancreatitis was secondary to a history of alcohol ingestion 
and hypertriglyceridemia.  Taken together, the Board finds 
that the examiner's comments do not provide a basis to find 
that the veteran's pancreatitis was caused or aggravated by 
his diabetes.  Rather, as noted, the pancreatitis was related 
to alcohol use/abuse or hypertriglyceridemia.  38 C.F.R. § 
3.310(a) (2002). 

The evidence shows that the pancreatitis was not incurred in 
service and is not related to a service connected disability.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for pancreatitis.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002). 


ORDER

Prior to June 6, 1996, an increased disability rating for 
diabetes mellitus is denied.

Beginning June 6, 1996, a 100 percent disability rating for 
diabetes mellitus is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Service connection for pancreatitis is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

